Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 1 of 20 PageID #: 35

                                                                                                                       US008559312B2


(12) United States Patent                                                               (10) Patent N0.:                             US 8,559,312 B2
       Barkan                                                                           (45) Date of Patent:                                 *Oct. 15, 2013

(54)   SYSTEMS, DEVICES AND METHODS FOR                                            (56)                                 References Cited
       PROVIDING ACCESS TO A DISTRIBUTED
       NETWORK                                                                                               U.S. PATENT DOCUMENTS

                                                                                           5,138,650 A                   8/1992 Stahl et al.
(76)   Inventor:    Elad Barkan, Kfar Sirkin (IL)                                          5,202,912 A                   4/1993 Breeden et al.
                                                                                           5,539,824           A         7/1996   Bjorklund et al.
(*)    Notice:      Subject to any disclaimer, the term of this                            5,592,172           A         1/1997   Bailey et al.
                    patent is extended or adjusted under 35                                5,675,629           A        10/1997   Raffel et al.
                    U.S.C. 154(b) by 191 days.                                             5,729,536           A         3/1998   Doshi et al.

                    This patent is subject to a terminal dis                                                               (Continued)
                    claimer.
                                                                                                       FOREIGN PATENT DOCUMENTS
(21) Appl. No.: 13/181,543                                                         EP                            0643543            3/1995
                                                                                   EP                            0766427            4/1997
(22)   Filed:       Jul. 13, 2011
                                                                                                                           (Continued)
(65)                   Prior Publication Data                                                                     OTHER PUBLICATIONS
       US 2011/0268278 A1           Nov. 3, 2011                                   Mouly M et a1: “Communication Management” GSM System for
                                                                                   Mobile Communications, Lassay-Les-Chateaux, Europe Media, FR,
                 Related US. Application Data                                      1993, pp. 500-565, XP000860008.

(63)   Continuation of application No. 09/871,661, ?led as                                                                 (Continued)
       application No. PCT/IL99/00438 on Aug. 12, 1999,
       now Pat. No. 8,014,284.                                                     Primary Examiner * Thjuan K Addy
                                                                                   (74) Attorney, Agent, or Firm * Elad Barkan
(51)   Int. Cl.
       G01R 31/08               (2006.01)                                          (57)                                   ABSTRACT
       G06F 11/00               (2006.01)                                          In a cellular network system, an add-on base station (43)
       G08C 15/00               (2006.01)                                          including: A. a ?rst channel (51) for connecting to a custom
       H04J1/16                 (2006.01)                                          er’s phone; B. a second channel (52) for connecting to a
       H04] 3/14                (2006.01)                                          network; C. circuits for connecting (53) the customer’s phone
       H04L 1/00                (2006.01)                                          to a destination on the network; and D. billing means (55) for
       H04L 12/26               (2006.01)                                          collecting a payment for services related to connecting the
(52)   US. Cl.                                                                     customer’ s phone to the network. The customer’s phone may
       USPC .......... .. 370/235; 370/229; 455/410; 455/561                       be connected through a wireless link, the network may be an
(58)   Field of Classi?cation Search                                               IP network, such as the Internet, and the payments may be in
       USPC ....... .. 370/235, 229, 230, 469, 352, 329, 356,                      the form of digital documents, such as tokens, digital cash or
                   370/338, 347; 455/410, 561, 524, 525, 560,                      credit.
                              455/4562, 447; 726/1; 709/225
       See application ?le for complete search history.                                                      55 Claims, 7 Drawing Sheets


                                                   _ _ _ _ I                               21




                                                                                    Cellular Network
                                                                                           11


                                                   F’   dU
                                                      lxe 12 ser                    i                            lrw
                                                          U                                        Add-on
                                                                      TalephonzzNeiwork H “5825"”




                                             Coordination
                                                                                                  Add-0n
                                                                                                Base Station
                                                                                                                 TV)
                                                                      lP Network
                                                  3                       24



                                                Fixed User
                                                    13
                                                                                             Add-0n
                                                                                           Ease Siaiion
                                                                                               43
                                                                                                          if)?
                                                                   Fixed User
                                                                       13
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 2 of 20 PageID #: 36


                                                              US 8,559,312 B2
                                                                         Page 2

(56)                    References Cited                                                  FOREIGN PATENT DOCUMENTS
                   U.S. PATENT DOCUMENTS                                      EP               0825751            2/ 1998
                                                                              EP               0863684            9/1998
       5,737,703   A     4/1998      Byrne                                    GB               2327830            3/1999
       5,745,556   A     4/1998      Ronen                                    WO              95/24106            9/1995
       5,745,884   A     4/1998      Carnegie et al.                          WO              98/11703            3/1998
       5,751,813   A     5/1998      Dorenbos                                 WO              99/09685            2/1999
       5,787,360   A     7/1998      Johnston et al.
       5,793,762   A     8/1998      Penners et al.                                            OTHER PUBLICATIONS
       5,818,820   A    10/1998      Anderson et al.
       5,845,267   A    12/199g      Ronen                                    Non-Final Of?ce Action issued by the USPTO in Continuation US.
       5,862,223 A       1/1999 Walker et al.                                 Appl. No. 13/590,253, mailed May 8, 2013 (23 pages).
       5,884,270 A       3/ 1999 Walker et 31~                                Examination Report of corresponding EP Application No. 99936950.
       5,898,931 A       4/1999 I’Anson et al.                                7, Submitted on Feb, 29, 2012,
       5,930,728 A       7/1999 Evanyk _                                      International Search Report for corresponding EP Application No.
       2,222,222 2      1241222                                                                       e      <4             .             .   .
       6’028’849 A        20000 Niot et a1‘                                   Supplementary EP Search Report for corresponding EP Application
       6’04l’228 A       30000 Niska et al‘                                   No. 999369507, mailed Jul. 18, 2006 (5 pages).
       630703078 A       5/2000 Camp, Jr‘ et a1‘                              EPO Communication for corresponding EP Application No.
       6,097,733 A       g/ZOOO Basu et a1‘                                   99936950.7, mailed Dec. 28, 2007 (10 pages).
       6,122,263   A     9/2()()()   Dahlin et 31,                            Response ?led Jun. 20, 2008 to EPO Communication for correspond
       6,222,829   B1    4/2001      Karlsson et al.                          ing EP Application No. 999369507 (6 pages).
       6,272,129   B1    8/2001      Dynarski et al.                          EPO Communication for corresponding EP Application No.
       6,359,880   B1    3/2002      Curry er 91                              999369507, mailed Feb. 8, 2010 (6 pages).
       6,377,810 B1      4/2002 Geiger et a1~                                 Response ?led Dec. 21, 2010 to EPO Communication for corre
                                     ilii?ggaeitsll'                          sponding EP Application No. 999369507 (26 pages). I     I
        ’   ’                                        '                        EPO Communication for corresponding EP Application No.
       22%;; E1         ligggg $1110‘: 31'                                    999369507, mailed Jan. 18,2011 (9 pages).
       6’57l’22l B1       500% Stewart et a1‘                                 EPO Communication for corresponding EP Application No.

       6,594,252 B1       7/2003 Barany et 31‘                                Response ?led Jul. 18, 2011 to EPO Communication for correspond
       6,651,105 B1     11/2003 BhagWat et al.                                ing EP Application N9 999369507 (14 Pages)
       6,683,860 B1       1/2004 Forssell et al.                              Response ?led Mar. 12, 2012 to EPO Communication for corre
       6,683,871 B1      l/2004 Lee et al.                                    sponding EP Application No. 999369507 (14 pages).
       6,687,226 B1      2/2004 Galyas                                        EPO Communication for corresponding EP Application No.
       6,721,278 B1      4/2004 Rimhagell 9t 91                               999369507, mailed Jul. 10, 2012 (64 pages).
       6,724,731 B1      4/2004 Shlbasakl et 31'                              Response ?led Nov. 20, 2012 to EPO Communication for corre
       6’729’929 Bl       572004 Sayers it al'                                sponding EP Application No. 999369507 (12 pages).
                        1(5)         821;}; Al                                EPO Communication for corresponding EP Application No.
       6’847’632 Bl       M2005 Lee et 31"                                    999369507, mailed Feb. 6, 2013 (5 pages).
       638503764   B1    200%        Patel                                    Non-Final Of?ce Action issued by the USPTO in Continuation US.
       6,853,851   B1    200%        Rautiola et al‘                          Appl. No. 13/590,253, mailed Nov. 21, 2012 (27 pages).
       6,888,803   B1    5/2005      Gentry et a1‘                            Applicant-Initiated Interview Summary issued by the USPTO in
       6,937,566   B1    8/2005      Forslow                                  Continuation U.S. Appl. N0. III/590,253, mailed Jan. 30, 2013 (3
       6,944,146   B1    9/2005      Barany et al.                            pages)
       6,982,959 B1       1/2006 Salonaho et 31‘                              Response to Non-Final Of?ce Action submitted Feb. 21, 2013 in
       7,529,271 B2 *     5/2009 Forssell ,,,,,,,,,,,,,,,,, H 370/469         response to Non-Final Of?ce Action issued by the USPTO in Con
 2001/0030951 A1        10/2001 Kokot et a1,                                  tinuation U.S. Appl. No. 13/590,253, mailed Nov. 21, 2012 (18
 2002/0188720 A1        12/2002 Terrell et al.                                Pages)
 2008/0028436 A1          1/2008 Hannel et al.
 2012/0224479 A1 *        9/2012 Forssell et al. .............. .. 370/230    * Cited by examiner
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 3 of 20 PageID #: 37


US. Patent            Oct. 15, 2013        Sheet 1 0f 7                   US 8,559,312 B2




                                       ' 2&1         Existing Base Station
                                                                 21


                                                                 i
                                                      Cellular Network
                                                              22


            Fixed User

                12                                     i                  Add-on
                                                                                       rm
                                                                 ‘    7 Base Station
                            l    I    Te l ep h one N e twor k                41
                                                  23




                                                                          Add-on 47/
                                                                        Base Station
      Coordination                                                          42
         Center                       IP Network
            3                             24




         Fixed User                                                  Add-on


            '13:’                                                Base Station
                                                                     43

            Ill                  Fixed User
                                     13
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 4 of 20 PageID #: 38


US. Patent           0a. 15, 2013      Sheet 2 of7                  US 8,559,312 B2




   Figure 2

                       Add-on Base Station

  <--> Second            1::::::::::::::::::::::::::::;           First    <-->
      Communication                   53                   Communication
         Channel                                              Channel
            52                                                   51

                                        V



                      Controller               < >         Billing Unit
                          54                                   55




                                    Display
                                       56




                                    Control    \   V   ,        \v/
              EDD [mm               mm,        X               i
              U
              [1 [:1
                 [1 [1
                     U D
                       [1 [1 D
                             E]      541       \V/            \61
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 5 of 20 PageID #: 39


US. Patent          0a. 15, 2013          Sheet 3 of7         US 8,559,312 B2




      Figure 3




      <__>Phone Line     ¢-- ---------------------
           Connection              Main Box             RIF Unit
               64                     63                   62
           IP Network    4" ---------------------
                                                                   Amg‘na
      4__>Connection
               65
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 6 of 20 PageID #: 40


US. Patent          0a. 15, 2013       Sheet 4 of7         US 8,559,312 B2




   Figure 4




                                                           72/
                     72            a                 “1/




          721                                 6g
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 7 of 20 PageID #: 41


US. Patent          0a. 15, 2013    Sheet 5 of7           US 8,559,312 B2




   Fi ure 5




                                                             Add-on
                                                          Bose Station
                                                             ‘. 43




            Coordination




                                                        F1
                                                        Add-on
                                                       ase Station
                                                          43
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 8 of 20 PageID #: 42


US. Patent          0a. 15, 2013    Sheet 6 of7                 US 8,559,312 B2




                                                         T Add-on
                                                          Bqse Station
                                                               '. 43




                                                  “v4,
           Coordination
              Center
                 3




                                                            Add-on
                                                          Base Station
                                                           '     42
                                                                         P?
               Fixed User
                   12


                                                  L Telephone Network
                                                           23
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 9 of 20 PageID #: 43


US. Patent               0a. 15, 2013         Sheet 7   0f7             US 8,559,312 B2




   Figure 7


           l_ _1\Ebi; _ -' 3m<
                    User 11      ‘LY
                                                        > (at    ?_ Add-on
                                                                 Base Station
                                                                     43




              Coordination
                                         ''    IP Network 5
                 Center
                    3                              24
                                                                             Fixed User
                                                             o
                                                        .0
                                                                                 13




                               23




                              Base Station
                                  41
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 10 of 20 PageID #: 44


                                                        US 8,559,312 B2
                                1                                                                         2
      SYSTEMS, DEVICES AND METHODS FOR                                        As the distance to a base station increases, the mobile
      PROVIDING ACCESS TO A DISTRIBUTED                                    transmitter has to transmit at a higher power. Thus, from the
                  NETWORK                                                  radiation haZard viewpoint, it would be desirable to have
                                                                           more base stations, more closely related. This would allow
                     PRIORITY CLAIMS                                       transmission at lower power. There are problems to adding
                                                                           base stations, however, as detailed above.
  This application is a continuation of and claims priority                  It is another objective of the present invention to achieve a
from:                                                                      reduction in the mobile phone transmit power, by using more
US. patent application Ser. No. 09/871,661, titled “Cellular               base stations that are more closely located to each other.
  Network System and Method”, ?led by the inventor of the
  present invention on Jun. 4, 2001, which is a National                                 DISCLOSURE OF INVENTION
  Phase Application of PCT/IL2009/000438 ?led on Aug.
   12, 1999, both of which are hereby incorporated into the                  It is an object of the present invention to provide a system
  present description in their entirety.                                   and method that facilitate the installation of distributed cel
                                                                           lular networks, especially in developed and highly populated
                FIELD OF THE INVENTION                                     urban areas, using a structure and method implemented with
                                                                           an add-on base station. This may also allow the public at large
   The invention concerns systems for creating cellular dis                to participate in providing telecommunication services.
tributed networks and methods for controlling their installa          20      Basically, the system uses the existing infrastructure, for
tion and operation. The invention concerns in particular add               example cable TV, Internet connections and phone networks
on base stations that allow the creation or expansion of such              to provide additional wireless coverage.
networks.                                                                     According to the invention, the public can participate in
                                                                           providing the function of add-on base stations. These public
          BACKGROUND OF THE INVENTION                                 25   owned and public-operated base stations complement a cel
                                                                           lular network, thus increasing the density of base stations to
  Currently, it is relatively expensive, time consuming and                provide better coverage with smaller cells.
dif?cult to install cellular networks. The network installation               A novel network structure allows the inclusion of these
is especially problematic in highly populated urban areas.                 public-operated base stations within a distributed cellular
  Cellular systems use base stations to establish an RF link          30   network.
between each user in the cell and the cellular wired network.                Call coordination means are used to control the operation
These base stations use a relatively high transmit power, to               of the network.
overcome propagation losses in order to achieve a reliable                    A distributed network may incorporate the novel base sta
link. This high RF power, however, may be harmful to people                tions within a conglomerate of cellular nets, wired telephone
nearby. Moreover, it may interfere with other electronic              35   networks and an Internet.
equipment. These may be part of the reasons why people                       A novel feature of the base station is an unique property of
object to the installation of base stations in populated areas.            each device. This allows its use as an add-on base station. In
  In highly populated areas there is a need for more base                  prior art, each phone had an unique identity, however the base
stations, more closely located to each other. As more users are            stations had no unique properties. Each base station in prior
to be served in a speci?c area, the cells are made smaller, and       40   art was distinguished based on its ?xed location and wiring;
more base stations have to be installed.                                   there were no distinguishing means in the base station itself.
  Therefore, the objection of the public to the installation of            In the novel approach according to the present invention,
additional base stations is a serious impediment to the devel              however, there are base stations that are add-on units to be
opment of a cellular network.                                              added to a network by various persons or ?rms.
   Moreover, in highly populated areas the real estate is usu         45     The location of each such unit is not known a priori; its very
ally expensive.                                                            existence has to be announced to the network. A base station
   It requires a large investment to install base stations in these        with an unique identity allows the network to keep track of the
areas and to install the wiring as required.                               addition of each new base station.
   Once the base stations are installed, it may be required to               Each novel base station includes means for providing an
service them.                                                         50   incentive to the public to acquire and operate them, so as to
   One can appreciate the high maintenance cost for a multi                enhance the cellular network. Using an economic incentive
tude of base stations located in a highly populated urban area.            (for example, payment to the owner of a base station for use
   Heretofore, a large distributed network required a plurality            of his/her device) will stimulate people to operate these base
of large switchboards to make all the required connections.                stations. Thus, parts of the public will no more object to the
As the number of cells and users increase, the number and             55   installation of base stations. Rather, people will participate in
complexity of switchboards increases as well.                              the development of the cellular network.
  There is a large number of concurrent calls that have to be                 According to another aspect of the invention, a payment
supported.                                                                 system is disclosed, that uses digital tokens or prepaid digital
   This further increases the cost of setting up and operating a           documents.
cellular network.                                                     60     Tokens may be downloaded from a center, and the whole
   It is an objective of the present invention to facilitate the           process may be made transparent to the user.
installation and expansion of distributed cellular networks,                 Using a multitude of base stations, each for a small area,
especially in highly populated urban areas.                                allows to reduce the transmit power of each station. Thus,
   Another problem in cellular systems is the relatively high              people will no longer have to worry about the harmful effects
transmitted power of the mobile phones. The transmit                  65   of RF radiation.
antenna is close to the user’s head, and the RF radiation may                It may be easier to obtain licenses to operate base station
have undesirable effects.                                                  that use a lower transmit power.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 11 of 20 PageID #: 45


                                                      US 8,559,312 B2
                               3                                                                       4
  Moreover, it is possible to achieve a reduction in the mobile            User 11 is connected through a regular base station 21 to
phone transmit poWer, by using more base stations that are              the cellular netWork 22. Users 12 and 13 are each connected
more closely located to each other.                                     to the telephone netWork 23 and an Internet netWork 24,
  Furthermore in accordance With the invention, the object is           respectively. Since all these netWorks are connected to each
basically accomplished by using the existing telecommuni                other, communication links may be provided betWeen the
cation infrastructure that is available in developed areas.             above users. The link to user 11 is Wireless, Whereas the link
   In these areas, there are available a large number of tele           to user 12 is Wired. The link to user 13 may be implemented
phone lines as Well as Internet links. These telecommunica              With various means.
tion facilities are not used all the time. Provided the right             An existing netWork may include, for example, an IP net
                                                                        Work, such as the Internet, or Internet over cables, or a Wired
incentive, people Will offer these facilities for other people’s
                                                                        telephone netWork. Voice communication may be conducted
use in cellular links.
                                                                        in a voice over IP method using a knoWn technology. Basi
   Heretofore, a large distributed netWork required a plurality         cally, the voice is digitiZed, sometimes compressed, and cut
of large sWitchboards to make all the required connections.             into packets of data.
  A novel approach uses a cellular coordination center that               The packets are sent over an IP netWork to their destination.
does not perform the actual call sWitching.                               It is possible that some packets are lost during the routing,
  Rather, the neW center just provides the information                  and that the packets are received in a different order. HoWever,
required for making a call. Thus the Workload on the center is          if not too many packets are lo st, the voice quality remains OK.
greatly reduced. Smaller, simpler and loWer cost sWitch                 A buffer is usually enough to compensate for the re-ordering
boards may be used.                                                20   of packets.
  In some cases, the sWitchboards may be eliminated alto                  The above description refers to communications systems
gether.                                                                 as knoWn in the art.
  A ?rst user is given an Internet address of the other party             The novel approach alloWs to expand the above netWork,
and may connect it directly. This achieves a direct link from           for example With the addition of neW base stations 41, 42 and
one base station to another, through IP. It may also be possible   25   43.
to connect users through the same base station.                            The add-on base stations 41, 42 and 43 illustrate three types
   Prior art teaches hoW to connect tWo computers that are              of additions to a cellular netWork. These are three Ways the
located at ?xed locations. The present invention discloses a            public can participate in the netWork to enhance its capabili
structure and method for connecting mobile units, using a               ties.
center for coordinating the connection.                            30     Add-onbase station 41 alloWs to connect a mobile user (not
   The technology in the present disclosure may be used for             shoWn) to the existing telephone netWork 23. The device
the transmission of voice, data, multimedia or a combination            includes a Wireless link With an antenna to connect to a mobile
thereof.                                                                user, and a Wired link to connect to an existing communica
   Further objects, advantages and other features of the                tion netWork.
present invention Will become obvious to those skilled in the      35      This base station may be oWned and operated by an inde
art upon reading the disclosure set forth hereinafter.                  pendent person or organiZation. Once this device, the base
                                                                        station 41, is bought and operated by its oWner, it generates a
          BRIEF DESCRIPTION OF DRAWINGS                                 Wireless cell in its surroundings. The device Will connect a
                                                                        mobile user in that cell to the telephone netWork 23, and to
  The invention Will noW be described by Way of example            40   any other netWork and/or user that may be connected to
and With reference to the accompanying draWings in Which:               netWork 23, either directly or indirectly.
  FIG. 1 illustrates a distributed cellular netWork                        Any person or ?rm or other entity that has a telephone line
  FIG. 2 details the functional structure of a novel base               (a connection to netWork 23) can buy an add-on base station
station                                                                 41 and connect it to the phone line, to create a neW cell in the
   FIG. 3 details another embodiment of the base station           45   communication netWork. Thus, the public, on their oWn ini
   FIG. 4 illustrates the physical structure of a base station.         tiative, may add Wireless cells to the netWork.
  FIG. 5 details a cellular to cellular link                               Thus, our box achieves the function of a cellular base
  FIG. 6 details a cellular to regular phone link                       station in a distributed cellular netWork. It is also a micro
  FIG. 7 details a link to an IP phone                                  center for routing calls, as detailed beloW.
                                                                   50      The oWner of the box connects it to an IP netWork to expand
   MODES FOR CARRYING OUT THE INVENTION                                 the existing cellular infrastructureinoW a user can connect
                                                                        through the neW base station to an Internet, to establish a link
  A preferred embodiment of the present invention Will noW              With a remote user.
be described by Way of example and With reference to the                  It is assumed that all neW base stations are connected to an
accompanying draWings.                                             55   Internet, since it is in Widespread use. A user may connect to
   Some of the features in the example refer to voice transfer.         an Internet in various Ways, for example using a telephone
   It is to be understood, hoWever, that the technology in the          line, a cable TV channel, Wireless links etc.
present disclosure may be used for the transmission of voice,             Possible Internet links include the package delivery link
data, multimedia or a combination thereof.                              and the TCP. Voice links usually use the former link, since in
   FIG. 1 illustrates a distributed cellular netWork providing,    60   the latter there may be a delay.
in this example, communications betWeen a mobile user 11, a                In a highly populated area, Where there are many phone
?xed user 12 and a ?xed user 13.                                        lines and a numerous population, there is a great probability
   A communication netWork may include, for example, a                  that many people Will buy the novel base stations to generate
cellular netWork 22, a telephone netWork 23 and an Internet             many neW Wireless cells.
netWork 24, all linked to each other.                              65     Thus, neW base station 41 adds a neW Wireless cell in a
  Throughout the present disclosure, Internet refers to any IP          location Where there is available a link to the telephone net
netWork, that may be for example the Internet or an Intranet.           Work 23 (a phone line).
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 12 of 20 PageID #: 46


                                                      US 8,559,312 B2
                               5                                                                       6
  Base station 42 illustrates another type of network                     The novel approach or method alloWs for a rapid deploy
enhancement. It connects betWeen an Internet 24 and the                 ment of a cellular netWork. There is no time-consuming Work
telephone net 23. This alloWs a remote caller (not shoWn) to            to be done, to create a neW infrastructure from Zero.
place a call to a phone in the neighborhood of base station 42:           The neW system does not need a plurality of large sWitch
That remote caller connects base station 42 over the Internet           boards to make all the required connections. In prior art
24, and requires a connection to a phone close to that base             systems, as the number of cells increases, the number and
station.                                                                complexity of sWitchboards increases as Well. There is a large
   This achieves a loWer cost communication link, since it              number of concurrent calls that have to be supported. This
comprises an Internet link that is loW cost, and a local phone          adds to the cost of setting up and operating a cellular netWork.
call from base station 42. It avoids the high cost of long
                                                                          The neW system, hoWever, uses the sWitchboards in the
distance phone calls. This type of base station is useful in the
implementation of the present invention.
                                                                        existing infrastructure for call sWitching. Therefore, there is
                                                                        no need to add costly sWitchboards.
  NeW base station 43 illustrates yet another type of netWork
enhancement. It generates a Wireless cell that is directly con            There is a need for a coordination center that issues infor
nected to an Internet 24.                                               mation relating to completing a call as required. Alternately,
   Thus, neW base station 43 adds a neW Wireless cell in a              a plurality of centers may be used. These centers only provide
location Where there is available a link to an Internet netWork         information prior to a call, and do not take part in the actual
24.                                                                     link being formed. Thus, simpler and loWer cost centers are
  The system uses the existing infrastructure, for example              required.
cable TV, Internet connections and phone netWorks to provide       20     This novel feature may achieve a large reduction in the
additional Wireless coverage. The above detailed structure              investment required to install or expand a cellular netWork.
and method may be used for other netWorks as Well. These                  The centers store information for each base station, includ
may include, among others, Wireless links, satellite links,             ing the telephone number used by that station. This informa
cable TV links, ?ber-optics or a combination thereof.                   tion may be advantageously used to generate neW links, to
  Thus, neW base stations 41, 42 and 43 alloW to use the           25   help one user to locate an IP base close to the desired desti
existing telecommunication infrastructure in developed                  nation.
areas, to enhance the cellular netWork.                                    The novel centers are also responsible for price setting, as
   Private individuals or ?rms or other entities that have              determined by an operator there. The information regarding
access to existing communication channels and do not use                prices of use of the net and the additional, private base sta
those channels all the time, may contribute to a cellular net      30
                                                                        tions, is disseminated as digital documents encrypted so as to
Work by providing access to those channels. The novel system
                                                                        prevent tampering With.
includes means to offer an incentive to people, to motivate
                                                                          The centers are also responsible for tracking doWn mal
them to install and operate the base stations. These include
                                                                        functions in the cellular netWork. If a base station Would not
means for collecting a payment for services rendered With the
base station.                                                      35
                                                                        respond or Would not operate correctly, that information is
   Thus, it is possible to install or expand a cellular netWork         brought to the attention of the center by related parties. The
Without the need for a large investment in infrastructure.              center Will disseminate that information, to help user form
Rather, the neW netWork is based on the existing infrastruc             communication links With reliable channels and base stations
ture, for example a telephone netWork, a Wireless netWork,              only.
Internet or a combination thereof.                                 40     The neW centers may initiate calls to the various base
  Usually, existing netWorks have spare capacity. Auser does            stations, to verify their correct operation.
not speak all the time. Therefore, existing netWorks offer a              Thus, the neW cellular centers correlate and guide the
great potential for expansion, by supporting neW cellular               operation of the users in the net, in real time.
netWorks.                                                                 Usually, a link Will be formed With one sWitchboard at the
  Prior art cellular systems are easier to install in sparsely     45   source (the person Who initiated the call) and a sWitchboard at
populated areas, Where there is no problem of interference,             the destination. Additional sWitchboards are usually needed
base stations installation etc. These systems are much more             in betWeen the above sWitchboards. These are existing
dif?cult to install in toWns or other highly populated areas,           sWitchboards, that are part of the existing infrastructure.
Where there are the problems cited above. The present inven               The cellular links thus formed may be used for various
tion solves the problem of cellular installation and achieves      50   purposes, for example to transmit voice or data.
best performance in the densely populated areas that Were                 A problem in a large netWork is the coordination of all the
dif?cult to address in the past.                                        additions to the cellular netWork. One can appreciate that a
   The very population that may have opposed to the cellular            multitude of cells, provided by many people, may be dif?cult
net, are noW helping the setting up of the neW cellular net             to use and Would require complex systems to route all the
Work.                                                              55   calls taking place concurrently. Usually, this Would require a
   According to the neW concept, small cells are thus created           plurality of large sWitchboards to make all the required con
in cities or other populated areas.                                     nections.
  The maintenance cost is greatly reduced. The system                     A novel approach uses a cellular coordination center 3 that
operator is no longer responsible for the maintenance of a              does not perform the actual call sWitching. Rather, the neW
multitude of base stations located in a highly populated urban     60   center 3 just provides the information required for making a
area. Rather, each oWner of a private base station is interested        call. Center 3 (or a netWork of such centers) stores informa
to keep his/her equipment in Working order. If there is a               tion regarding the various base stations, their location and
problem, the oWner Will see to repairs or a replacement.                coverage, availability and connections. When a user places a
  In a preferred embodiment, simple and loW cost base sta               call, he demands information from center 3 . Center 3 provides
tions are used, that are expendableiWhen a malfunction is          65   the required information for placing a call, including a base
detected in a base station, the unit is discarded and replaced          station close to the desired destination and more, as detailed
With a neW one.                                                         beloW.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 13 of 20 PageID #: 47


                                                       US 8,559,312 B2
                                 7                                                                       8
  After providing the information to the caller, center 3 does           date of each price list. The more updated price list Will be
not participate in the actual call routing; rather, this is per          transferred to the other party. Thus, the neW price list or policy
formed by the caller, using the existing netWork infrastruc              Will gradually expand throughout the netWork.
ture.                                                                       c) The cellular center is responsible to actively check, once
  Thus the Workload on the center 3 is greatly reduced.                  in a While, the availability of base stations and their operabil
Smaller, simpler and loWer cost sWitchboards or cellular                 ity (see if they Work properly).
coordination centers may be used.                                           d) One of the main tasks of the cellular center is to give the
  In some cases, the sWitchboards may be eliminated alto                 function: When given a “cellular phone number”, it is able to
gether.                                                                  return the IP address of a base station, that has radio contact
  A ?rst user is given an Internet address of the other party            With it. Altemately, it may return a message that the phone is
and may connect it directly. This achieves a direct link from            in the “out of coverage area”.
one base station to another, through IP. It may also be possible            A call processing method is detailed beloW With reference
to connect users through the same base station.                          to FIGS. 5, 6 and 7.
   The phones of the netWork are basically similar to existing           Data Security
cellular handsets, except minor changes as detailed beloW.                  Each phone, base station and the cellular center 3 may have
   Regarding the base stations: In prior art cellular netWorks,          their oWn digital certi?cate, Which binds a cryptographic
the sWitchboards are alWays necessary in order to connect                public key, With an identi?er.
betWeen cellular phones.                                                   The certi?cate may also contain information such as their
   In the neW system, communications may take place                      phone number or identity. The extra information can also be
betWeen cellular phones Without the intervention of sWitch          20   included in other digitally signed digital documents.
boards. This may result in faster, more effective communica                In this Way the packets of voice originating from the phone,
tions.                                                                   can be encrypted by the destination public key to the other
   Add-on base stations can be installed and oWned by the                phone, ensuring privacy. They can also (or alternatively)
cellular netWork operator, but in a preferred embodiment, the            signed by the originator’s private key, to ensure authentica
base stations are sold With the cellular phone, or Without it, to   25   tion (and possibly non-repudiation).
anyoneiprivate persons or ?rms for example.                                A phone user may require that all incoming or outgoing
   People Will have an incentive to connect the base station in          calls be authenticated and/ or encrypted.
their home/of?ce, since they Will get royalties from the cel                The control channel includes the information exchanged
lular netWork operator.                                                  betWeen base stations, phones and/ or centers.
   Preferably, the siZe and shape of an add-on base station is      30      The control channel can be encrypted at the base stations,
similar to that of a cordless telephone base. This may achieve           the centers and/ or the phones.
an easy to use device, Whose operation is familiar to the user.             The phone can send back to the base station the necessary
Structure and Operation of the Cellular Center 3                         changes (such as a cell change). The communication betWeen
  Unlike presently used cellular centers, the center 3 of the            the phone and its base station can also be encrypted.
novel netWork does not need to carry the role of a sWitch           35      It is possible to preserve the anonymity of the caller and the
board. Existing sWitchboards in a cellular or phone system               addressee, using the folloWing method:
may be used as usual, as Well as regular IP routing. The neW               A. A caller sends a request to connect to a speci?c
center 3 coordinates the operation of the neW base stations              addressee, using a message encrypted With the public key of
like 41 and 43 as illustrated.                                           a center 3. The message also includes the identi?cation of the
   The duties of the cellular centers 3 include, among others:      40   caller.
  a) NetWork integration and planning                                       Nobody can read this message, since it is encrypted.
  b) Implementing a price policy.                                           B. the center decrypts the message, identi?es the caller and
  c) NetWork operability.                                                the addressee.
  d) Manager of phone locator. (In case of incoming calls).                C. the center composes a message for the addressee and
                                                                    45   encrypts it With the public key of the addressee. The message
                DETAILED DESCRIPTION                                     is then sent to base stations that may be in contact With that
                                                                         addressee.
   a) The Cellular center 3 knoWs the current physical loca                 The actual policy in use may vary from netWork to net
tion of all add-on base stations, and is aWare of the status of          Work. A search path may be folloWed, according to informa
each base station (i.e. is available or not available, optionally   50   tion from past activity for example.
processing a call etc.).                                                   D. the base station transmits the message “as is” or in a
   There may be a trade-off betWeen the desire to keep the               modi?ed form.
center updated, and the need not to overload it. If too high a              In any case, the encrypted section is preservedithe base
frequency of reporting to the center is used, this may achieve           station and other phones in the area Will not knoW Who is the
a center that is updated to the last minute changes, hoWever a      55   caller and Who is the addressee.
large expensive center may be required.                                    E. only the designated addressee Will be capable to decrypt
  Altemately, it is possible to limit the rate of updates and the        the message, and Will be thus noti?ed of the attempted con
type of events that require a report to center. The center does          nection. Other phones, that do not possess the required private
not have to knoW of any minute change in a base station.                 key, Will not be able to decrypt the message, and Will thus
  For example, if a base station is busy, but the center is not     60   knoW that the message Was not addressed to them.
aWare of it, the user may use an alternative base station.                 E. if the addressee decides to ansWer the call, he sends a
  b) The cellular center is responsible for the price policy.            response message, encrypted With a knoWn public keyifor
   It determines and publishes the cost for each operation over          example that of the center, or may ask the base station to reply
the netWork. The updated information may be transferred                  to that call.
over an Internet, or may be available to add-on base stations. 65           G. the center sends a message to the caller, With informa
  The information may be dispersed betWeen units in the                  tion to alloW him to implement the connection With the
netWork. In each transaction, the parties thereto Will check the         addressee.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 14 of 20 PageID #: 48


                                                       US 8,559,312 B2
                                                                                                         10
  In another embodiment of the invention, the addressee may               present disclosure, While preventing impostors or others Who
contact directly the caller.                                              may present false payment means. This may help prevent
  The above method preserves the anonymity of the caller                  stealing of calls, that is a problem in present systems.
and the addressee. Although the communication may pass                      Further means to prevent calls stealing is the caller ID and
through various sWitchboards and base stations, none Will                 destination ID. That is, in the novel system both the identity of
knoW the identity of the parties to the conversation, except the          the caller and the destination may be knoWn. This may pre
cellular center. The center may knoW about the inquiry, but it            vent or intimidate a potential thief, Who may knoW that his
Will not knoW Whether a communication actually did take                   actions Will be recorded and detected.
place betWeen the parties involved.                                         A possible method of billing is by Way of money or tokens.
   The subsequent dialog or data transfer may be en clair; it is            Digital documents may be used that correspond to cash
believed that the identity of the parties to a communication              money or to a credit or right to use the netWork at someone’s
may be more important than the actual information being                   expense, or may represent phone tokens having a speci?c
transferred. Thus, for an eavesdropper the dialog itself may be           monetary value each.
meaningless if the identity of the parties involved is kept                  These documents may be encrypted or signed so as to alloW
secret.                                                                   the oWner of the base station to receive payment for services
  Thus, all the cellular phones are open and continuously                 rendered.
receive the various messages transmitted from a base station                 The phone may doWnload tokens or money from the center
in step (D) above. The messages decryption takes computer                 or from a plastic card or a smart card or by other means. These
poWer, so that it may Waste the battery poWer.                            payment means may be stored in the phone for subsequent
  To save on battery, the phones may be divided into a pre           20 use.
de?ned number of groups, for example 1,000 groups. The                      When originating a call, or otherWise as stated in the cel
message to a phone may include a short header that indicates              lular center policy, the phone Would send tokens to the base
the addressee group. This is a short number that is easy to               stations in the Way to the other phone.
decrypt; a telephone Will decrypt the Whole message only if                  In this Way he pays for the session on-line and in real time.
the header of the message corresponds to the group of that           25     The center can pro?t since for a certain amount of money it
phone.                                                                    Will give a certain amount of tokens (and take its pro?t).
  To improve security, the cellular center 3 may accept a                   Base stations receive payment, and can later redeem the
request to locate phones (locate nearest IP) only from base               tokens from the cellular center back to money, or receive neW
stations. The base stations that help to locate a phone, (or the          tokens for their oWner instead, for the oWner’s use in his/her
phone itself) may do so only if requested by the cellular            30   communications over their cellular phone. Redeem of the
center, or by some other authorized entity.                               tokens is a preferred embodiments, since in this method the
  Thus, in step (B) the center checks the authorization of the            center’s pro?t is assured.
caller to sent the request; only if the caller is authorized, then           The billing policy can be Written digitally by Way of a
the center Will proceed to execute step (B); otherWise go to              digital document, With a date (and a short expiry date), signed
step (H). The authorization may be checked using authoriza           35   by the cellular center. This policy Would be stored in all base
tion tables kept at the center for that purpose.                          stations and phones, and they set the prices (by means of
   The above means help achieve privacy in a distributed                  tokens) that the phones pay.
netWorkiit prevents a user’ s location from being divulged to                When tWo units interact, they can compare the time stamps
others.                                                                   or the version of the policy held by each unit. Thus the policy
  The cellular center 3 can issue a certi?cate (an operating         40   is updated as necessary and there Would not be any dispute
license) or another digital document, to the effect that “this            betWeen the parties.
phone/base station is part of my netWork and is in Working                   The information may be dispersed betWeen units in the
order” to all the devices connected thereto. The certi?cates              netWork. In each transaction, the parties thereto Will check the
may have a short expiration date, of 1 day for example. This              date of each price list. The more updated price list Will be
gives the center 3 control over the phones and base stations,        45   transferred to the other party. Thus, the neW price list or policy
that may be disconnected at short notice.                                 Will gradually expand throughout the netWork.
   This alloWs a phone to ask the services of a base station                The billing unit can be a “black box” inside each apparatus.
only if it has an updated operating license. Similarly, a base            This black box can be tamper-free, including means to
station can verify that the phone is operating properly.                  destroy its contents or delete the information therein,
  This is one Way that a cellular center can exclude “badly          50   if someone tries to tamper With it. This ensures that it can be
behaving” devices from the netWork. Devices may be other                  trusted to Work under commands given in policy documents.
Wise disconnected or excluded for other reasons, as pro                      The billing unit may be implemented as part of a call
grammed into the center’s operating program.                              controller 54 in the base station, see FIG. 2.
Billing                                                                      In another embodiment, the black box function may be
   An important aspect of the present invention is the means         55   contained Within a smart card.
for paying to the oWner of the add-on base station for his/her              The above structure and method may be either used to
services. This provides the incentive for acquiring and oper              enhance an existing cellular system or to create a neW cellular
ating these base stations.                                                system altogether.
   Since the sessions are encrypted, the payment process can                FIG. 2 details, by Way of example, the functional structure
be performed in a Way similar to that used With smart cards in       60   ofa novel base station (like base station 41, 42 or 43 of FIG.
prior art. An encrypted session is akin to a point to point,              1).
secure link.                                                                The basic function of the station is to connect a ?rst channel
  Thus, the base station includes means for accepting a pay               51 With a second channel 52. Either channel may be Wired or
ment and for displaying to the user information relating to the           Wireless, using various technologies.
payments received.                                                   65     The channel electronic means 53 implements the actual
  Using encryption and digital documents, it is possible to               communications to connect betWeen the channels 51 and 52.
reliably implement the payment method as detailed in the                  A call controller 54 supervises and controls the operation of
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 15 of 20 PageID #: 49


                                                      US 8,559,312 B2
                              11                                                                       12
means 53, according to commands received from a user                      FIG. 4 illustrates an embodiment of the physical structure
through the control inputs 541 for the base station.                    of a novel base station, including a cellular phone 71 and a
  A billing processor 55 computes the fee or payment the                base 72. A connector 721 is used to connect the tWo devices.
base station oWner is entitled to, according to the amount of              The oWner may use the cellular phone as usual, to commu
tra?ic on the channels 51, 52, and the method or policy as set          nicate as desired. When not in use, he/she may insert the
in the billing document.                                                phone 71 into the base 72 to form a base station: the phone 71
  Thus, as more communication services are provided to the              communicates With mobile users, and the base 72 is con
public, the oWner of the base station Will receive a larger fee         nected to Wired netWorks through a phone line connection 64
accordingly.                                                            and/or an IP connection 65. The device may further include
  A display 56 may be used to display the payment due or                mains poWer connection 722.
payment received for the calls placed by other users.                     This system requires a modi?ed phone, that has a capabil
  A novel feature of the base station is a unique property in           ity to operate as a base station, both in transmit and receive
each device. This unique property may be stored, for                    modes. In cellular systems, the mobile phones transmit in a
example, in either the call controller 54 or the billing proces         ?rst frequency band and receive in a second frequency band,
sor 55.                                                                 Whereas the base station transmits in the second frequency
  This unique property alloWs to use the base station as an             band and receives in the ?rst band.
add-on device. In prior art, each phone had an unique identity,            Thus, a cellular phone cannot communicate directly With
hoWever the base stations had no unique properties. Each base           another phone. Accordingly, in the present invention, the
station in prior art Was distinguished based on its ?xed loca           phone 71 includes means for transmitting and receiving in the
tion and Wiring; there Were no distinguishing means in the         20   Way used by base stations When it acts as a relay station.
base station itself.                                                      Moreover, the phone 71 further includes means for trans
  In the novel approach according to the present invention,             mitting and receiving control signals as required in a cellular
hoWever, there are base stations that are add-on units to be            netWork, to establish a communication link With a mobile
added to a netWork by various persons or ?rms. The location             phone and control that communication. The control signals
of each such unit is not knoWn a priori; its very existence has    25   may include, for example, poWer control, link establishment
to be announced to the netWork. A base station With an unique           and disconnection. The control signals are speci?c to each
identity alloWs the netWork to keep track of the addition of            cellular netWork like GSM, AMPS, CDMA etc.
each neW base station. The unique identity helps manage the                The phone 71 may include means for performing one cel
expanding netWork.                                                      lular link at a time, or it may include means for communicat
  Various means may be used to achieve the unique identity         30   ing at once With several mobile phones. In the latter case, it
of each add-on base station. For example, an unique number              Will function as a base station for several mobile phones
may be stored in memory means in units 54 or 55 . Alternately,          located in its surroundings.
a digital document may be stored therein.                                 The above description refers to one embodiment, Where the
   A smart card With an unique number or document may be                RF link is implemented With a modi?ed cellular phone 71.
inserted in the base station to activate it.                       35     In another embodiment (see FIGS. 2 and 3), no cellular
   A plurality of users may be served using Wideband chan               phone is used to implement the RF link With other phones.
nels having the capability to serve several users at once. For          Rather, a complete base station includes all the RF transmit
example, channel 51 may be a Wireless channel capable of                and receive means to alloW it to communicate With a mobile
communicating With several users using TDMA or FDMA or                  cellular phone. The base station may include means to alloW
CDMA. Channel 52 may be an Internet connection capable of          40   it to concurrently communicate With several mobile phones.
connecting to several destinations simultaneously.                        Furthermore, the base station may include means for
  Alternately, more than tWo channels may be used. This                 charging a battery in the cellular phone. Thus, as the phone is
may alloW a base station to concurrently communicate With               inserted in the base, its battery is charged and concurrently the
more users and/or netWorks.                                             phone may be also used to expand a cellular netWork.
  It is also possible to have other types of channels, for         45     FIG. 5 details a cellular to cellular link that may be imple
example Wired phone lines.                                              mented over the system as illustrated in FIG. 1.
  FIG. 3 details another embodiment of the base station. The               A link may be established betWeen a ?rst (mobile) user 11
RF channel includes an antenna 61 and an RF unit 62. The                and a second (mobile) user 14. User 11 communicates With
main box 63 includes the electronics for connecting the RF              neW base station 43, that is connected to an Internet netWork
channel to the phone line connection 64 and the IP connection      50   24.
65.                                                                       User 14, Who is located in another area, communicates
  In a preferred embodiment, the phone line connection 64 is            With neW base station 44, that is also connected to an Internet
optional.                                                               netWork 24. Thus, a communication link is established
  An add-on base station may only include the RF channel                betWeen users 11 and 14 through the IP netWork 24. This is a
(to connect to a mobile user in a cellular Wireless system) and    55   loW cost, fast link.
the IP connection 65.                                                   A Call Processing Method
   The base station may also be connected to an optional                   FolloWing is detailed a method for conducting a cellular to
source of electrical poWer.                                             cellular call over the netWork.
   The siZe of the base station can be not larger than a regular          A. The phone 11 Which is initiating the call, is accessing the
cellular phone. It has the folloWing components:                   60   nearest base station 43 by means of radio communication.
   a) Main box                                                             It identi?es and requests a (voice) connection to the other
   b) IP connection                                                     phone number 14. The number may be either en clair or
   c) antenna                                                           encrypted. For an encrypted sessionisee details in the “Data
   d) phone line connection                                             Security” section.
  Some of the above components may be optional, as                 65     B. The base station 43 then contacts the cellular center 3
required for the desired function as an add-on to a cellular            (see FIG. 1), asking the IP address of the nearest station 44 to
netWork.                                                                the destination phone number 14.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 16 of 20 PageID #: 50


                                                         US 8,559,312 B2
                              13                                                                       14
  C. There are several possibilities:                                      4. Nearby stations (which are already known in the system)
  C1. The cellular center 3 returns an answer, that the desti            can listen to a beacon or transmission from the new station
    nation is not available.                                             and thus its location can be estimated.
   In this case either the base station 43 is notifying the                 5. A low-cost GPS device (with or without earth radio
requesting phone 11 of the situation, or the center returns an           corrections) can be inserted into the base-stations, so that it
alternate IP address.                                                    would know and report its location.
   The alternate IP address can be the destination voice mail,           Method for Locating the Destination Base IP
or a recorded message, for example: “The phone you have                    There are several methods to locate a phone.
reached is not available right now, please try later.”                     1. This can be done in a similar fashion to what is done at
   It is also possible that the IP indicates a link to advanced          present. Since the cellular center knows the location of base
services, such as “follow me” etc.                                       stations, it can start a search for the phone from the last place
  C2. The destination is available. In this case, it is possible         it was known to be.
     that the return answer would come either directly from                 2. Otherwise, the phone could be “paged” over paging
     the base station 44 that is in contact with the phone 14, or        channels, and the phone would reply to the nearest base
     be returned by the center 3.                                        station, and this reply would be forwarded by that base station
  In case an IP was returned, the base station 42 contacts the           to the cellular center.
destination station over the network, and “calls” the phone 14.             3. A phone may be required to send a beacon once in a
   If the phone 14 is taken off the hook, then packets of voice          while to the nearest base station, so that the center may know
are exchanged between the base stations, and are forwarded               its location.
from and to the phones 11 and 14, so that a phone session is        20      4. The network may be divided into geographical Zones. A
established.                                                             city may be a Zone, for example. The phone may be required
   In case the phone 14 refused the call, the originator base            to announce the center when it crosses the boundaries of
station 43 can try to locate the phone again through the center,         Zones.
or ask to see if there is a voice mail IP from the center. The             Methods for achieving data security and for billing were
phone 14 refusing the call can also state another IP or number      25   detailed above.
where it may be contacted, or a voice mail.                                Secure means as detailed in the “Data Security” section
  To preserve the privacy of the addressee, the phone 14 may             above may be used, to preserve the anonymity of the caller
ask the center not to disclose its refusal. Rather, the center           and the addressee. Only the cellular center will know the
may announce the caller that the addressee is not available.             identity of the parties to a conversation.
Moving Between Cells (Base Stations)                                30     Even the center will not know whether the conversation
  Let us assume that a mobile phone has a link with a ?rst               actually took place.
base station. It may happen, during the conversation, that the             FIG. 6 details a cellular to regular phone link. A link is
phone detects that it receives the ?rst base station at a low            established between a ?rst (mobile) user 11 and a second
power, that is at a power lower than a prede?ned threshold.              (?xed) user 12. User 11 communicates with new base station
   In that case, a program in the phone may run a background        35   43, that is connected to an Internet network 24.
search for an alternate base station. If it ?nds a second base             User 12, who is located in another area, is connected to the
station at a higher received power, then the phone will ask it to        existing telephone network 23.
continue the call. It will send packets from the new station,              A new base station 42 connects (bridges) between an Inter
and try to inform the old station of the change.                         net network 24 and the existing telephone network 23,
   Altemately, the new base station can inform the old base         40   wherein the point of entry to the telephone network 23 is
station of the transfer of the call to it.                               preferably in a location close to that of user 12, so as to
  The other party’s base station is informed by the phone or             achieve a local, or low cost, phone link. Thus, base station 42
by the base station of the new IP address of new base station.           achieves a low cost connection between users 11 and 12.
   Thus the link is disconnected from the ?rst base station and            A cellular center 3 (see FIG. 1) may direct user 11 to a base
a new connection is established with the second base station,       45   station that is close to the call destination (to user 12).
to improve the quality of the link. It is assumed that a higher          A Call Processing Method4Cellular to Regular Phone
received power indicates a link with an improved communi                    Following is detailed a method for conducting a cellular
cation quality.                                                          phone to a regular phone call over the network.
Locating Base Stations                                                     The conversation goes the same as illustrated above for the
  After a base station was bought by a person or entity, a          50   cellular to cellular link with reference to FIG. 5, however the
stage of activating the base station is to be performed. The             center 3 will not return the IP of the base station nearest the
device is activated when it is connected to and integrated               destination phone. Rather, the center 3 calculates the nearest
within the cellular network.                                             base station 42 to the destination phone number 12 and give
   The location of base station can be made known to the                 its IP.
cellular center 3 using various methods. Several ways are           55      That station 42 is the one that is connected to the phone
detailed below by way of example.                                        system 23, and has agreed to process calls for the cellular
   1. During the registration of a base station, the person that         system.
registers the base station would state its location.                       The originator base station 43 would connect to the base
   2. If the base station is connected to a phone line, its              station 42, which would act as a gateway station.
location can be found automatically from the number it is           60      The line module in the gateway station 42 will play the role
connected to.                                                            of a cellular phone. The phone conversation can be encrypted
  3. The station can “listen” to transmissions from other base           up to the gateway station.
stations nearby (whose location is already known), and for               A Call Processing MethodiRegular Phone to Cellular
ward the information regarding the identity of received base                Several methods may be used to implement such a call.
stations and the power level of each such reception to the          65      1. If there is cooperation with a telephone company, the
cellular center. Using this information, the cellular center can         cellular center 3 can inform it of the phone numbers of all the
estimate the location of the new base station.                           base stations 42 that have agreed to be a gateway station.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 17 of 20 PageID #: 51


                                                          US 8,559,312 B2
                                15                                                                          16
  The regular phone user can dial a number with a special                      3. Large systems can be subdivided into smaller systems or
pre?x, and the call would be routed to the nearest gateway                   by location or by country or another geographical criterion.
station 42 whose line is available.                                          Connection between those systems can also be done by IP
   The gateway station can know of the destination by means                  means, if desired.
of caller ID, DTMF, other digital way, or that the caller would                 4. The add-on base stations may be installed in various
get another tone signal from the gateway station, and could                  vehicles. This may achieve cellular coverage in areas that may
dial the rest of the number by DTMF identi?cation.                           otherwise not be covered. The device may include means to
   2. Otherwise, it is believed that the telephone company will              install in a vehicle, including use of an installed antenna and
show at least a measure of cooperation, to the effect that it will           the power source in the car.
contact the caller to the nearest gateway station number.
                                                                                Thus, parked cars may be used as relay stations, with a
Then, the dialing can be completed with the gateway station                  cellular phone installed in the car acting as an add-on base
identifying the DTMF from the caller.
                                                                             station.
   Since we assume many people will use the new cellular
system, it is a reasonable assumption that there will be a                      5. The mobile base stations may include wireless means to
gateway station available in the same telephone switchboard                  connect to each other. A linked channel may thus be achieved,
of the destination phone, so the call would be local.                        with the base stations acting as relay stations. This may allow
   3. If there is no cooperation from the telephone company, a               communications where the ?xed base stations are far apart
1-800 number can be set up, so that someone could ?nd the                    from each other. This structure allows for a link between
nearest gateway station near him.                                            moving cars.
  In other words, the caller would have to call directly to             20     6. The add-on base stations may allow sur?ng an Internet.
some gateway station, and continue dialing from there, by                    To achieve this, the base may include communication means
DTMF for example. The gateway may provide a dial tone to                     for data, voice and/or multimedia. Any type of information
assist this dialing. The gateway may use automatic DTMF                      may be transferred.
recognition for that purpose.                                                  7. The system may be used for encrypted E-mail. An
   The gateway base station in this case is playing the caller          25   advantage of the present system is that the identity of the
phone to the network. It may also add information such as                    parties to that E-mail correspondence are kept secret from the
called ID.                                                                   base stations and other factors in the net. Only the center
   Billing in this case is by the receiver phone, or otherwise as            knows the identity of the parties to the E-mail.
set by policy of the cellular center. It is possible that the caller            The technology may also be used in E-commerce. It pre
would pay for the tokens, if the phone company bills him for            30
                                                                             serves the privacy of the parties to a transaction.
their cost, and sends that amount to the cellular center. This
                                                                               8. The system may use a cellular center to coordinate the
enables the base stations to bill the cellular center later, if it is
                                                                             connections between users. Altemately, a distributed center
by prior agreement.                                                          network may be used.
   FIG. 7 details a link to an IP phone. A ?rst (mobile) user 11
may connect to a second (?xed IP phone) user 13.                        35
                                                                             Advantages
   User 11 may connect either through base station 41 or base                  1. Lower Radiation Base Stations
station 43. The new base station 43 is directly connected to an                Since cellular cells (eachbase station) may be quite close to
Internet network 24. The new base station 41 connects                        each other, the cellular cells can be small, and reduce the
(bridges) between the cellular user 11 and the existing tele                 transmission power needed for the base stations, resulting in
phone network 23, which is connected to Internet 24.                    40   lower radiation.
A Call Processing Methodifrom an IP Phone                                      2. Lower Radiation Mobile Phones
   Since calls are already over the IP network, people may                     Since base station are closer, the distance from a mobile
prefer to use the IP network as their main phone network.                    phone to a base station is shorter. Thus, the mobile phone may
   Special apparatus could be made to play the part of base                  transmit at a lower power.
station and phones, all in a regular phones case.                       45     3. Low Cost Deployment
   Otherwise, this may be done with PCs with software and                      There is no need for a new infrastructure. That is achieved
with or without hardware (possibly a smart cardito do all the                with low cost base stations, that can be mass produced.
black box part).                                                               Since people may put these low radiation stations in their
   Communication to/from an IP phone is the same as regular                  homes or of?ces, there may be no need for licenses from
cellular phones, if implemented in this way, and can also be as         50   authorities to install these devices. There may be no need to
outside phones which contact a base station that agreed to act               ask for a license to install a high power transmitter or a large
as an IP gateway.                                                            antenna.
Remarks                                                                        Since routing may be done for example by IP routing, there
  Various embodiments of the present invention are possible.                 is no need for large switchboards. Actually there may be no
Following are several examples.                                         55   need for ANY switchboard. Only computers that connect to
   1. It is possible to create centers of access to the system,              the network are required, to act as the cellular centers.
which may contain an array of base stations that will function                 There is no need for highly trained personnel to deploy the
as gateway stations. It is also possible to build antenna towers             network.
in areas far from urban areas such as roads.                                   4. Quick, No Hassle Deployment
  2. It is possible to include relay option means in cellular           60     Since the system is using existing infrastructure, there is
phones, in such way that if a phone is far from a cell, but there            only need to put and connect base stations, which ordinary
is an other phone in the way that receives both, it can act as a             people can do themselves, just like connecting a wireless
relay.                                                                       phone, the deployment is rapid, without the need to construct
  This structure is better suited for car phones. It can be also             and install large antennas.
used in handheld phones.                                                65     5. Lower Cost of Operation
  Tokens can be also paid to the relay station that takes part                 There is no need to take care of a large infrastructure and its
in a communication link.                                                     overhead, like switchboards, carrier lines, etc.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 18 of 20 PageID #: 52


                                                       US 8,559,312 B2
                              17                                                                      18
   There is no need for personnel or highly trained personnel              10. The system according to claim 9, wherein said gateway
to manage the network. Since the equipment is so cheap, it               is further adapted to authenticate itself to said coordination
can be just replaced.                                                    center using said cryptographic key.
  6. Cheap Air-Fare                                                         11. The system according to claim 8, wherein said gateway
   Since the overall cost is low, the prices for the end user can        is adapted to encrypt communications using said crypto
be low, and the possibility to earn money from base stations,            graphic key.
may be an incentive. Also, as described, connections to/ from              12. The system according to claim 8, wherein said crypto
regular phone system may be done as local calls. Therefore,              graphic key is contained within a smart card.
there is additional savings in payment to phone companies.                 13. The system according to claim 8, wherein said crypto
   It will be recogniZed that the foregoing is but one example           graphic key resides within tamper-free hardware.
of an apparatus and method within the scope of the present                 14. The gateway of claim 1 wherein the gateway is further
invention and that various modi?cations will occur to those              adapted to: obtain, from a coordination center accessed via
skilled in the art upon reading the disclosure set forth here            the packet-based data network, gateway address information
inbefore.                                                                for a remote gateway that provides an interface between the
                                                                         packet-based data network and a network of a telephone
  I claim:                                                               service provider; and route data from the mobile device, over
  1. A gateway to a packet-based data network comprising:                the packet-based data network, to the remote gateway.
  a transceiver adapted to establish a radio frequency link                 15. The gateway of claim 14 wherein the packet-based data
     with a mobile device;                                               network comprises the public Internet.
  a connector to a packet based data network; and                   20      16. The gateway of claim 15 wherein the data ?ow between
  a connection regulator adapted to facilitate data ?ow                  the mobile device and the public Internet comprises call data
     between the mobile device and the packet-based data                 for a voice call.
     network;                                                               17. The gateway of claim 16 wherein the gateway is further
   wherein said gateway is adapted to determine a physical               adapted to transmit a periodic update to the coordination
      location of said gateway.                                     25   center via the public Internet.
   2. The gateway according to claim 1, wherein said gateway                18. The gateway of claim 16 wherein the gateway is
is further adapted to report its physical location to a coordi           adapted, to report the physical location of the gateway to the
nation center via the packet based data network.                         coordination center via the public Internet.
   3. The gateway according to claim 1, further comprising a                19. The gateway of claim 18 further comprising a global
global positioning system (GPS) device.                             30   positioning system (GPS) device, wherein the gateway is
  4. A system for providing wireless access to a packet based            further adapted to determine the physical location of the
data network comprising:                                                 gateway using the GPS device.
  a gateway to a packet-based data network comprising:                      20. The gateway of claim 18 wherein the gateway is
     a transceiver adapted to establish a radio frequency link           adapted to report the physical location of the gateway to the
        with a mobile device;                                       35   coordination center by detecting transmissions from base
     a connector to a packet based data network;                         stations and reporting an identity of the base stations and
     a connection regulator adapted to facilitate data ?ow               received signal level of transmissions from the base stations.
        between the mobile device and the packet-based, data               21. The gateway of claim 18 wherein the connector com
        network; and                                                     prises a wired connection to the public Internet and the gate
     a coordination center adapted to communicate with said         40   way is adapted to communicate cellular network control sig
        gateway via the packet based data network;                       nals with the mobile device.
   wherein, said gateway is adapted to send to said coordina                22. The gateway of claim 1 wherein the data ?ow between
      tion center physical location related information and              the mobile device and the packet-based data network com
      said coordination center is adapted to track the physical          prises call data for a voice call.
      location of said gateway.                                     45      23. The system of claim 4 further comprising a plurality of
   5. The system according to claim 4, wherein said gateway              gateways to the packet-based data network, with each respec
is further adapted to determine its physical location.                   tive gateway comprising:
   6. The system according to claim 5, wherein said gateway                a transceiver adapted to establish a radio frequency link
includes a global positioning system (GPS) device.                            with one or more mobile devices;
  7. The system according to claim 4, wherein the physical          50     a connector to the packet-based data network; and
location related information includes identities of sources of             a connection regulator adapted to facilitate data ?ow
radio signals and levels of reception of the radio signals.                   between at least one respective mobile device and the
  8. A system for providing wireless access to a packet based                 packet-based data network;
data network comprising:                                                   wherein the coordination center is adapted to communicate
  a gateway to a packet-based data network comprising:              55        with each respective gateway via the packet-based data
     a transceiver adapted to establish a radio frequency link                network and each respective gateway is adapted to send
        with a mobile device;                                                 to the coordination center physical location-related
     a connector to a packet based data network; and                          information for the respective gateway and the coordi
     a connection regulator adapted to facilitate data ?ow                    nation center is adapted to track the physical location of
        between the mobile device and the packet-based data         60        each respective gateway.
        network;                                                           24. The system of claim 23 wherein each respective gate
  wherein said gateway is associated, with a unique identity             way is fur‘ther adapted to:
    bound, to a cryptographic key; and                                     obtain, from the coordination center via the packet-based
  a coordination center adapted to communicate with said                      data network, gateway address information for a remote
     gateway via the packet based data network.                               gateway that provides an interface between the packet
  9. The system according to claim 8, wherein said gateway                    based data network and a network of a telephone service
is adapted to identify itself using said unique identity.                     provider; and
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 19 of 20 PageID #: 53


                                                      US 8,559,312 B2
                              19                                                                      20
  route data from the at least one respective mobile device,              a connection regulator adapted to facilitate data ?ow
     over the packet-based data network, to the remote gate                 between at least one respective mobile device and the
    way.                                                                     packet-based data network; and
  25. The system of claim 24 wherein the packet-based data                wherein the coordination center is adapted, to communi
network comprises the public Internet.                                       cate with each respective gateway via the packet-based
  26. The system of claim 25 wherein, for each respective                    data network and each respective gateway is associated
gateway, the data ?ow between the at least one respective                    with a respective unique identity bound to a crypto
mobile device and the public Internet comprises call data for                graphic key.
a voice call.
                                                                          40. The system of claim 39 wherein each respective gate
  27. The system of claim 26 wherein each respective gate               way is further adapted to:
way is further adapted to transmit a periodic update to the
coordination center via the public Internet.
                                                                          (a) obtain, from the coordination center via the packet
  28. The system of claim 26 wherein each respective gate                    based data network, gateway address information for a
way further comprises a global positioning system (GPS)                      remote gateway that provides an interface between the
device, and each respective gateway is further adapted to                    packet-based data network and a network of a telephone
determine the physical location-related information for the                  service provider; and
respective gateway using the GPS device.                                  (b) route data from the at least one respective mobile
  29. The system of claim 26 wherein each respective gate                    device, over the packet-based data network, to the
way is adapted to:                                                           remote gateway.
  detect physical location-related, information for the            20     41. The system of claim 40 wherein the packet-based data
       respective gateway by detecting transmissions from               network comprises the public Internet.
       base stations; and                                                 42. The system of claim 41 wherein, for each respective
  send to the coordination center physical location-related             gateway, the data ?ow between the at least one respective
       information for the respective gateway by reporting to           mobile device and the public Internet comprises call data for
       the coordination center an identity of the base stations    25   a voice call.
      and received signal level of transmissions from the base            43. The system of claim 42 wherein each respective gate
      stations.                                                         way is further adapted to transmit a periodic update to the
   30. The system of claim 26 wherein the connector for each            coordination center via the public Internet.
respective gateway comprises a wired connection to the pub                44. The system of claim 42 wherein each respective gate
lic Internet and the respective gateway is adapted to commu        30   way further comprises a global positioning system (GPS)
nicate cellular network control signals with the at least one           device, and each respective gateway is further adapted to:
respective mobile device.                                                  (a) determine physical location-related information for the
  31. The system of claim 26 further comprising the remote                    respective gateway using the GPS device; and
gateway between the public Internet and the network of a                   (b) send to the coordination center physical location-re
telephone service provider, wherein the remote gateway             35         lated information for the respective gateway.
routes the call data for the voice call received over the public           45. The system of claim 44 wherein the coordination center
Internet to the network of the telephone service provider for           is adapted to activate each respective gateway in response to
communication to a destination telephone.                               receiving the physical location-related information sent by
  32. The system of claim 26 wherein the coordination center            the respective gateway.
is adapted to activate each respective gateway in response to      40      46. The system of claim 42 wherein each respective gate
receiving the physical location-related information sent by             way is further adapted to detect transmissions from base
the respective gateway.                                                 stations and to report to the coordination center an identity of
  33. The system of claim 26 wherein the coordination center            the base stations and received signal level of transmissions
periodically veri?es operation of each respective gateway.              from the base stations.
   34. The system of claim 26 wherein communications               45      47. The system of claim 42 wherein the connector for each
between the coordination center and each respective gateway             respective gateway comprises a wired connection to the pub
are encrypted using a cryptographic key associated with the             lic Internet and the respective gateway is adapted to commu
respective gateway.                                                     nicate cellular network control signals with the at least one
  35. The system of claim 26 wherein the coordination center            respective mobile device.
provides an authoriZation for each respective gateway to route     50     48. The system of claim 42 further comprising the remote
data to the telephone service provider network.                         gateway between the public Internet and the network of a
  36. The system of claim 26 wherein the coordination center            telephone service provider, wherein the remote gateway
is adapted to disconnect selected gateways.                             routes the call data for the voice call received over the public
   37. The system of claim 26 wherein each respective gate              Internet to the network of the telephone service provider for
way is adapted to route data to the remote gateway from a          55   communication to a destination telephone.
plurality of mobile devices using a multiple access technol               49. The system of claim 42 wherein the coordination center
ogy.                                                                    periodically verities operation of each respective gateway.
  38. The system of claim 23 wherein, for each respective                 50. The system of claim 42 wherein communications
gateway, the data ?ow between the at least one respective               between the coordination center and each respective gateway
mobile device and the packet-based data network comprises          60   are encrypted using the cryptographic key for the respective
call data for a voice call.                                             gateway.
  39. The system of claim 8 further comprising a plurality of             51. The system of claim 42 wherein each respective gate
gateways to the packet-based data network, with each respec             way is adapted to authenticate itself to the coordination center
tive gateway comprising:                                                using the cryptographic key for the respective gateway.
  a transceiver adapted to establish a radio frequency link        65     52. The system of claim 42 wherein the coordination center
       with one or more mobile devices;                                 provides an authoriZation for each respective gateway to route
  a connector to the packet-based data network;                         data to the telephone service provider network.
Case 2:21-cv-00034-JRG Document 1-1 Filed 02/02/21 Page 20 of 20 PageID #: 54


                                                  US 8,559,312 B2
                                  21                                22
  53. The system of claim 42 wherein the coordination center
is adapted to disconnect selected gateways.
   54. The system of claim 42 wherein each respective gate
way is adapted to route data to the remote gateway from a
plurality of mobile devices using a multiple access technol- 5
ogy.
  55. The system of claim 39 wherein, for each respective
gateway, the data ?ow between the at least one respective
mobile device and the packet-based data network comprises
call data for a voice call.                                    10
                        *     *   *    *   *
